DETAILED ACTION
Status of Claims
Claims 1, 5-14, 16, 17, 20-24, 26 and 27 are allowed. 
	
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment to the claims was given in an interview with Neil Barnes on 18 November 2021.

The application has been amended as follows: 

IN THE TITLE 
AND SYSTEM
THERMAL PRINTING FOR ORDER FULFILLMENT

IN THE CLAIMS
20. (Currently amended) The system of claim [[19]]16, wherein the fulfillment printer system is operable to initialize verification of a presence of each element of the order via scanning one of the additional order symbols.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claims overcome the 35 USC 112(b) rejections described in the Final Rejection mailed on 8/9/2021. Therefore, the claims are allowed for at least the reasons described in the Final Rejection mailed on 8/9/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner Comment
	The Examiner notes the attached non-patent literature document titled Retailer Stretches Grocery Pickup, published on June 5, 2015. The document describes how a customer can place an order online and scan a code when they arrive at the store. Although describing such features, the non-patent literature document does not fully disclose the claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON G WOOD whose telephone number is (571)431-0769. The examiner can normally be reached M-F 8:00 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLISON G WOOD/Primary Examiner, Art Unit 3625